 404301 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We agree with the Respondent Union's exception that the judge's orderdirecting the Respondent Union to cease and desist from accepting recognition
from ``employers'' is overly broad and should be modified so as to only in-
clude the Respondent Employer. There is no evidence to show that there is
a pattern of conduct by the Respondent Union indicating a proclivity to violate
the Act, nor has the Respondent Union engaged in such egregious or wide-
spread misconduct as to demonstrate a general disregard for the employees'
fundamental statutory rights. Accordingly, we shall modify the recommended
Order and notice to use narrow injunctive language.The General Counsel urges, and we agree, that the remedy here should in-clude reimbursement to employees not only of dues deducted as a result of
the parties' unlawful conduct, but also of any other fees deducted from the
employees' pay as a result of the provisions of the collective-bargaining agree-
ment between the Respondents. We shall modify the notice and recommended
Order accordingly. We shall also modify the notices to accord with the Orders
including adding narrow cease-and-desist language and the language which re-
quires the Respondent Employer to withdraw and withhold all recognition
from the Respondent Union until the latter has been certified by the Board
as the exclusive representative of the employees.Famous Castings Corp. and Local 1430, Inter-national Brotherhood of Electrical Workers,
AFL±CIO and United Production WorkersUnion, Local 17±18United Production Workers' Union, Local 17±18and Local 430, International Brotherhood ofElectrical Workers, AFL±CIO. Cases 29±CA±13996, 29±CA±14114, and 29±CB±7184January 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn October 10, 1990, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. The Re-
spondent Union filed cross-exceptions and a supporting
brief and the General Counsel filed limited exceptions
and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as
modified.1ORDERA. The National Labor Relations Board adopts therecommended Order of the administrative law judge
against Respondent, Famous Castings Corp., as modi-
fied below, and orders that the Respondent Famous
Castings Corp., Long Island City, New York, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Substitute the following for paragraph 2(b).
``(b) Jointly and severally with Respondent Unionreimburse its past and present employees, for all dues
and fees withheld from their pay pursuant to the col-
lective-bargaining agreement executed on February 14,1989, by the Respondents, plus interest, which is to becomputed in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977), and New Horizons forthe Retarded, 283 NLRB 1173 (1987).''2. Substitute the attached notice marked ``AppendixA'' for that of the administrative law judge.B. The National Labor Relations Board adopts therecommended Order of the administrative law judge
against Respondent United Production Workers Union,
Local 17±18, as modified below, and orders that the
Respondent, United Production Workers Union, Local
17±18, its officers, agents, and representatives, shall
take the action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Accepting recognition from Respondent Em-ployer, and executing and giving effect to a collective-
bargaining agreement, at a time when Respondent
Union does not represent an uncoerced majority of em-
ployees in an appropriate bargaining unit.''2. Substitute the following for paragraph 2(a).
``(a) Jointly and severally with Respondent Em-ployer reimburse its employees, for all dues and fees
withheld from their pay pursuant to the collective-bar-
gaining agreement executed on February 14, 1989, by
Respondents covering Respondent Employer's Long
Island City, New York employees, plus interest, which
is to be computed in the manner prescribed in FloridaSteel Corp., 231 NLRB 651 (1977), and New Horizonsfor the Retarded, 283 NLRB 1173 (1987).''3. Substitute the attached notice marked ``AppendixB'' for that of the administrative law judge.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
recognize or bargain with United Pro-duction Workers Union, Local 17±18 (the Union) as
the collective-bargaining representative of our employ-
ees at our Long Island City, New York facility until
the Union has been certified by the National Labor Re-
lations Board as the representative of such employees,
and WEWILLNOT
give effect to the recognition agree-ment signed on January 17, 1989, or the contract exe-
cuted on February 14, 1989, purporting to cover such
employees, or any modifications or current extensions
thereof.WEWILLNOT
recognize or bargain with the Unionor any other labor organization at a time at which such
labor organization does not represent an uncoerced ma- 405FAMOUS CASTINGS CORP.jority of the employees in the appropriate bargainingunit.WEWILLNOT
interrogate you or threaten to closeour facility if our employees choose to be represented
by Local 1430, International Brotherhood of Electrical
Workers, AFL±CIO, rather than the Union.WEWILLNOT
direct employees to speak to, or meetwith, representatives of the Union, and WEWILLNOT
direct them to sign authorization cards for the Union.WEWILLNOT
attend meetings conducted by theUnion with our employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of their Section 7 rights.WEWILL
withdraw and withhold all recognitionfrom United Production Workers Union, Local 17±18
(the Union) as your representative, unless and until the
Union has been certified by the National Labor Rela-
tions Board as your exclusive representative.WEWILL
jointly and severally with the Union reim-burse our employees for all dues and fees withheld
from their pay pursuant to the collective-bargaining
agreement we signed with the Union.All our employees are free to become, remain, or re-frain from becoming or remaining members of the
Union or any other labor organization.FAMOUSCASTINGCORP.APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
recognize or bargain with FamousCastings Corp. (the Employer) or otherwise act as the
collective-bargaining representative of its employees at
its Long Island City, New York facility until the Union
has been certified by the National Labor Relations
Board as such representative, and WEWILLNOT
giveeffect to the recognition agreement signed on January
17, 1989, or the contract executed on February 14,
1989, purporting to cover such employees, or any
modifications or current extensions thereof.WEWILLNOT
accept recognition from the Em-ployer, or execute and give effect to the collective-bar-
gaining agreement, at a time when we do not represent
an uncoerced majority of employees in an appropriate
bargaining unit.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
jointly and severally with the Employer re-imburse the Company's past and present employees at
its Long Island City, New York facility for all dues
and fees withheld from their pay pursuant to the col-
lective-bargaining agreements signed by us and the
Company on February 14, 1989, with interest.UNITEDPRODUCTIONWORKERSUNION,LOCAL17±18April Wexler, Esq., for the General Counsel.Asher Tyrnauer, for Respondent Employer.Sol Bogen, Esq., for Respondent Local 17±18.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me in Brooklyn, New York, on August 8,
1990. The consolidated amended complaint issued on August
25, 1989, and was based on unfair labor practice charges
filed on March 23 and May 22, 1989, by Local 1430, Inter-
national Brotherhood of Electrical Workers, AFL±CIO (Local
1430). The consolidated complaint alleges that Famous Cast-
ings Corp. (Respondent Employer) at its facility, directed its
employees to talk to representatives of United Production
Workers Union, Local 17±18 (Respondent Union), caused to
be distributed to its employees at its facility authorization
cards for Local 17±18, through its agents, attended a meeting
at its facility where authorization cards for Respondent
Union were solicited and signed, on or about January 17,
1989, entered into a recognition agreement with Respondent
Union, and on or about February 15, 1989, entered into a
collective-bargaining agreement with Respondent Union. This
agreement covered the rates of pay and other terms and con-
ditions of employment for these employees of RespondentEmployer, and required membership in Respondent Union as
a condition of employment, as well as the deduction of union
dues from the wages of employees covered by the agree-
ment. The consolidated complaint further alleges that after
Local 1430 commenced an organizing drive among Respond-
ent Employer's employees, Respondent Employer interro-
gated its employees concerning which union they preferred
and why they did not want to join Respondent Union and
threatened its employees that it would close its facility if
they chose Local 1430 as their collective-bargaining rep-
resentative. By these acts Respondents are alleged to have
violated Section 8(a)(1), (2), and (3) and Section 8(b)(1)(A)
and (2) of the Act.FINDINGSOF
FACTI. JURISDICTIONRespondent Employer, a New York corporation with itsprincipal office located in Long Island City, New York (the
facility), is engaged in the manufacture of metal castings.
During the past year it purchased and received at the facility
metal, supplies, and other goods and materials valued in ex-
cess of $50,000 directly from points outside the State of New
York. Respondent Employer admits, and I find, that it is an 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The affidavit Stevens submitted to the Board stated that he was the fore-man of the casting department. As to the conflict, he testified: ``I didn't think
it [made] much difference between an assistant foreman and a foreman.'' I
found Stevens to be a very credible witness who was appearing reluctantly as
a witness for the General Counsel. His explanation, like his testimony, is to-
tally believable.employer engaged in commerce within the meaning of Sec-tion 2(2), (6), and 7 of the Act.II. LABORORGANIZATIONSTATUS
Respondents admit, and I find, that Local 1430 and Re-spondent Union are each labor organizations within the
meaning of Section 2(5) of the Act.III. FACTSANDANALYSIS
Counsel for the General Counsel called two witnesses:John Stevens and Clarence Jones, both of whom had been
subpoenaed by the General Counsel. Neither Respondent
Employer (who was not represented by counsel) nor Re-
spondent Union called any witnesses. There are a number of
facts of which there is no dispute: Respondent Union began
organizing Respondent Employer's employees in the fall of
1988 (actually, a review of the record makes it likely that
this was in late November or December); Respondents exe-
cuted a recognition agreement on January 17, 1989, and en-
tered into a collective-bargaining agreement on February 14,
1989. Between these two datesÐaccording to the testimony
of Local 1430's business representative, Robert Greenfield, it
was January 23, 1989ÐLocal 1430 began its organizational
drive among the employees of Respondent Employer.Stevens began his employ with Respondent Employer asassistant foreman in the casting department in 1988;1in July1989 he was promoted to foreman. He testified that the first
he knew of Respondent Union was ``in the wintertime''
when Arnie Ball, ``the supervisor of the factory,'' called him
over and said: ``This is a union, go talk to them.'' He went
upstairs with two or three other employees and spoke to a
man and woman whose names he cannot remember, in or
right next to, the boss' office at the facility. They introduced
themselves and gave out their cards and said that they would
like to have them as members. He testified: ``At that time
there wasn't no action, they was all talk. And so we left
....'' They did not give him any authorization cards at

that time. After these union representatives left, Ball gave
him some authorization cards for Respondent Union and
asked him to hand them out to the employees; Stevens said
that it would not do any good since the employees did not
want the Union. Ball said that he should give out the cards
anyway. Stevens said that he would give out the cards, but
would let the employees make their own decision. That after-
noon, after leaving work, Stevens gave authorization cards to
four employees in the casting department with whom he
drives home. He testified: ``I said Arnie gave me these cards
for the union, you make up ... your own mind.'' All these

employees threw the cards away. Stevens subsequently told
Ball that they did not want the Union; Ball did not respond.
The next time Stevens encountered Respondent Union was
on a Friday (no date or period of time is given) while he
was standing outside the facility, by himself, at lunchtime;
the same man and woman from Respondent Union ap-
proached him and spoke to him for about 5 or 10 minutes;all he could recollect about this conversation is that they saidthat they were thinking of making him the shop steward.The next incident that Stevens testified to involved a meet-ing conducted by Respondent Union in the shipping depart-ment at the facility (again no date or period of time is
given). Stevens testified that Ball told them to go down to
the shipping department, because Respondent Union was
having a meeting with the employees. About 45 or 50 em-
ployees were present; there were three representatives of Re-
spondent Union. During the meeting, Ball was sitting at a
desk on the side of the shipping department. At this meeting
the representatives told the employees what benefits they
would get with Respondent Union. Stevens asked them if
they were the same union that had visited the facility earlier
and they said that they were not the same union. Stevens
then went upstairs to his boss' office where he found the
cards that had previously been distributed at the facility.
When he returned downstairs to the shipping department he
compared the cards, saw that they were identical, and asked:
``You say that you're not the same union; then why do you
have the same cards?'' He then left the meeting, but saw the
representatives distributing cards and saw some employees
filling them out. The literature that was distributed at this
meeting contained Respondent Union's name.Jones also testified about a meeting that Respondent Unionconducted in the shipping department at the facility, although
it is not clear whether this was the same meeting that Ste-
vens testified about. Jones testified that he was not at work
when Respondent Union conducted its first meeting at the fa-
cility; he did attend the last part of the second meeting, how-
ever. He testified that the shipping department at the facility
is a large open area with a large overhead door to the out-
side, in addition to two regular doors. He testified that Ball
was walking through the shipping department during the
meeting and Asher Tyrnauer, Respondent Employer's vice
president, ``was in hearing distance,'' although he ``would
not say that he was at the meeting.'' Both appeared to be
working during the meeting although they were located
where they could hear everything being said. The meeting
lasted about 30 minutes, during which time the union rep-
resentatives told the employees of the benefits that they
could obtain for the employees and the employees asked
questions.Stevens testified that ``Mike Leslie'' was his supervisorand the moldmaker at the facility: he repaired molds and de-
signed new molds. Leslie had been the vice president of a
company that Stevens had been employed at in New Jersey.
After Respondent Union first appeared at the facility, Leslie
told Stevens that Respondent Union was ``no good'' and that
they should attempt to locate a better union. Leslie was fa-
miliar with the International Brotherhood of Electrical Work-
ers from his prior company in New Jersey and he made some
telephone calls in this regard. After obtaining the telephone
number for Local 1430, he told Stevens: ``You call them. I
don't want the boss to know that I'm involved.'' Stevens
then called Local 1430 and told them that he would like
them to come to the facility to attempt to organize the em-
ployees.Greenfield testified that beginning on or about January 23,1989, he and three other representatives of Local 1430 dis-
tributed information and Local 1430 authorization cards out-
side the facility. During this period, Stevens distributed 35 to 407FAMOUS CASTINGS CORP.40 Local 1430 authorization cards to employees at the facil-ity; he received back about 15 signed cards, which he re-
turned to Local 1430. By letter dated January 23, 1989, to
Isaac Tyrnauer, the president of Respondent Employer, Local
1430 stated that they represent a majority of his employeesand were prepared to commence negotiations. On January
25, 1989, Local 1430 filed a petition with the Board to rep-
resent the manufacturing, shipping, and receiving employees
of Respondent Employer. Apparently, Respondent Employer
never responded to Local 1430's January 23, 1989 letter.Stevens testified that during the period when Local 1430was soliciting authorization cards at the facility Asher
Tyrnauer approached him while he was having lunch and
asked him why he did not like the Union. Stevens said that
he did not like Respondent Union because ``it was a piece
of junk.'' Tyrnauer responded: ``This union come in I'm
gonna put a lock on the door.'' Afterward, he repeated this
conversation to some of his fellow employees. As stated,
supra, Respondents entered into a collective-bargaining
agreement on February 14, 1989.Jones testified that he believed that Ball was the managerof the shop and was his supervisor. Stevens testified that Ball
is the plant managerÐ``He runs the whole shop.'' At the
time, the only other supervisors were Leslie, Isaac, and
Asher Tyrnauer. He testified that Ball can hire and fire em-
ployees, although he has never seen him do so. He can dis-
cipline employees and grant them time off. He assigns work
to the employees and checks the work as well. As stated,
supra, Stevens began his employment with Respondent Em-
ployer in 1988 as assistant foreman in the casting depart-
ment, being paid $11.50 an hour. He has 20 years' experi-
ence as a caster. In addition to performing the work himself,
he distributed work to the other employees in the department
and made sure that the work had been properly performed.
As to how he knew to whom to give the work, he testified:
``Because when you finish one job, I give you another job.''
There were five other employees in the department at the
time. As to the work that he distributed, he testified: ``The
work that I know had to be out, that's the work that I give
out.'' He gave the work to the employee in the department
that was most ``suitable'' for him. He also assisted the em-
ployees who had difficulty with the work and checked the
quality of the employees' work. If an employee had dif-
ficulty with a particular job, ``I would take that job away
from them, and give them another one that they could do.''
He cannot hire or fire employees, and has never rec-
ommended that Respondent Employer take action against an
employee.Initially, I find that Ball was a supervisor within the mean-ing of Section 2(11) of the Act. Jones and Stevens viewed
him as the manager of the shop and the person who ran the
whole shop. Stevens testified that Ball could hire, fire, or
discipline employees; that he had not seen him do so is not
surprising since, at the time, Stevens had only been em-
ployed by Respondent Employer for about 6 months. On the
other hand, I find that Stevens was not a supervisor within
the meaning of the Act. Although he, at the time, had the
title of assistant foreman, the area and scope of his authority
were extremely limited. The evidence establishes that his au-
thority was limited to the casting department containing only
five other employees and was limited to distributing the work
and checking on its quality, neither of which appears to ne-cessitate the exercise of independent judgment. As the courtstated in NLRB v. Security Guard Service, 384 F.2d 143, 147(5th Cir. 1967): ``The statutory words 'responsibility to di-
rect' are not weak or jejune but import active vigor and po-
tential vitality.''The initial allegation is that Respondent Employer violatedSection 8(a)(1) and (2) of the Act when Ball told Stevens to
go upstairs to talk to the representatives of RespondentUnion and, after they left, gave Stevens authorization cards
of Respondent Union to distribute. It requires little discussion
to conclude that such blatant assistance violates Section
8(a)(1) and (2) of the Act. Pittsburgh Metal LithographingCo., 158 NLRB 1126 (1966); Denver Lamb Co., 269 NLRB508 (1984). This was not a situation where a company was
engaging in friendly cooperation with an incumbent union.
Rather, Respondent Employer was actively soliciting its em-
ployees to meet with and sign authorization cards for Re-
spondent Union. Such actions by Ball violated Section
8(a)(1) and (2) of the Act. Additionally, Ball's direction to
Stevens to attend the union meeting in the shipping depart-
ment at the facility also violates the Act. Although the evi-
dence establishes only that Ball and Asher Tyrnauer were
present in the shipping department during the meeting, rather
than actively participating in the meeting, in the situation
here that is sufficient to establish a violation of Section
8(a)(1) and (2) of the Act. If there was any doubt of Re-
spondent Employer's knowledge of this meeting (or these
meetings) and I do not believe that there is, such doubt
ceases to exist when one considers the other assistance Re-
spondent Employer granted Respondent Union as well as the
fact that Ball directed Stevens to attend the meeting. I find
that Ball and Tyrnauer's presence in the shipping department
at the time of the meeting was more than a coincidence and
was meant to show their support for Respondent Union and
coerce the employees into signing authorization cards for Re-
spondent Union. Vernitron Electrical Components, 221NLRB 464 (1975); P.C. Foods, Inc., 249 NLRB 433 (1980);Safeway Stores, 276 NLRB 944 (1985). It is also alleged thatRespondent Employer, by Asher Tyrnauer, interrogated its
employees concerning which union they were interested in
joining and why he did not want to join Respondent Union
and threatened to close the facility if the employees chose
Local 1430 as their collective-bargaining representative. Ste-
ven's credible testimony establishes that Tyrnauer asked him
why he did not like Respondent Union and told him that if
the employees chose Local 1430 he would close the facility.
Each of these statements violate Section 8(a)(1) and (2) of
the Act. Rossmore House, 269 NLRB 1176 (1984); Sunny-vale Medical Clinic, 277 NLRB 1217 (1985); NLRB v.Gissel Packing Co., 395 U.S. 575 (1969).The more difficult question is whether Respondents vio-lated Section 8(a)(1), (2), and (3) and Section 8(b)(1)(A) and
(2) of the Act by entering into the recognition agreement on
about January 17, 1989, and the collective-bargaining agree-
ment on about February 14, 1989. Because recognition was
granted about a week before Local 1430 filed its petition, the
General Counsel cannot rely on Bruckner Nursing Home,262 NLRB 955 (1982), to invalidate the recognition agree-
ment and the collective-bargaining agreement executed by
Respondents. Additionally, counsel for the General Counsel
introduced no mathematical evidence to establish that at the
time of recognition Respondent Union lacked sufficient cards 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.to constitute a majority of the employees in that appropriateunit at the facility. However, this is not necessary. In Clem-ent Bros. Co., 165 NLRB 698 (1967), the Board stated:``The Trial Examiner treated the question of District 50's
precontract majority as one which was susceptible to resolu-
tion by a simple mathematical formula; we conclude that the
character of the coercion should be more realistically meas-
ured in terms of its pervasive effect.'' The Board and the
courts have continued to follow this approach. In Siro Secu-rity Service, 247 NLRB 1266, 1271 (1980), AdministrativeLaw Judge Abraham Frank stated:The burden is on the General Counsel to establish thatthe union does not represent a majority of the employ-
ees at the time of recognition. Circumstantial evidence,
amounting to nothing more than conjecture, is not a
substitute for proof of lack of majority.... On the
other hand, the General Counsel need not prove with
mathematical certainty that the union lacked majority
support at the time of recognition where there is evi-
dence that the employer unlawfully assisted a union's
organizational campaign.In SMI of Worcester, Inc., 271 NLRB 1508, 1520 (1984),Administrative Law Judge Bernard Ries discussed the Gen-
eral Counsel's burden under Clement Bros., supra, and stat-ed: ``But once there is some showing that an earlier-gathered
majority, however manifested, might have been obtained or
maintained by improper influence, the Board may, in the ex-
ercise of its reasoned judgment, require the parties to sepa-
rate until properly wed.'' In Amalgamated Local 355 v.NLRB, 481 F.2d 996 fn. 8 (2d Cir. 1973), the court stated:``It is unnecessary, in negating a claim of an uncoerced ma-
jority, to show mathematically that less than a majority freely
signed authorization cards. A pattern of company assistance
can be sufficient to invalidate all cards.'' In DistributiveWorkers District 65 v. NLRB, 593 F.2d 1155, 1161 (D.C.Cir. 1978), the court stated: ``We agree with the approach
taken by other circuits, that proof of a pattern of employer
assistance may provide sufficient circumstantial evidence to
justify the inference that the union's majority status is taint-
ed.'' Having found that Respondent Employer assisted Re-
spondent Union in obtaining authorization cards from its em-
ployees and threatened to close the facility if the employees
chose to be represented by Local 1430, as discussed supra,
I also conclude that Respondent Union did not represent an
uncoerced majority of Respondent Employer's employees in
an appropriate unit on January 17, 1989, when it was recog-
nized by Respondent Employer. As the collective-bargaining
agreement entered into by Respondents on February 14,
1989, contains a union-security clause requiring membership
in Respondent Union after 30 days of employment, I find
that Respondents have therefor violated Sections 8(a)(1), (2),
and (3) and 8(b)(1)(A) and (2) of the Act.CONCLUSIONSOF
LAW1. Respondent Employer, Famous Castings Corp., is anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.2. Respondent Union, United Production Workers Union,Local 17±18 and Local 1430, International Brotherhood ofElectrical Workers, AFL±CIO are each labor organizationswithin the meaning of Section 2(5) of the Act.3. By extending recognition on January 17, 1989, to Re-spondent Union as the exclusive bargaining representative of
the employees at its facility in Long Island City and by en-
tering a collective-bargaining agreement with Respondent
Union on February 14, 1989, covering said employees, at
times when Respondent Union did not represent an
uncoerced majority of the employees, Respondent Employer
violated Section 8(a)(1), (2), and (3) of the Act; by accepting
such recognition, and by entering into such a collective-bar-
gaining agreement containing a union-security clause requir-
ing membership in Respondent Union after 30 days of em-
ployment, Respondent Union violated Section 8(b)(1)(A) and
(2) of the Act.4. Respondent Employer violated Section 8(a)(1) of theAct by interrogating its employees regarding their member-
ship in, and sympathies for, Respondent Union, and by
threatening to close the facility if the employees chose to be
represented by Local 1430, rather than Respondent Union.5. Respondent Employer violated Section 8(a)(1) and (2)of the Act by directing its employees to speak to representa-
tives of Respondent Union, by directing its employees to dis-
tribute authorization cards for Respondent Union and by at-
tending a meeting conducted by Respondent Union at the fa-
cility.THEREMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they be or-
dered to cease and desist therefrom, and to take certain af-
firmative action designed to effectuate the policies of the
Act. In addition, Respondents will be ordered to rescind their
bargaining relationship and to reimburse all employees for
dues they paid to Respondent Union.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERA. The Respondent, Famous Castings Corp., Long IslandCity, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Recognizing or bargaining with Respondent Union asthe exclusive collective-bargaining representative of the em-
ployees at its Long Island City, New York facility, unless
and until Respondent Union has been certified by the Na-
tional Labor Relations Board as the exclusive bargaining rep-
resentative of any such employees in an appropriate bar-
gaining unit.(b) Giving effect to the January 17, 1989 recognitionagreement or the February 14, 1989 collective-bargaining
agreement executed by Respondents with respect to the em-
ployees employed at the Long Island City facility, and any
modifications or current extensions thereof.(c) Recognizing and bargaining with Respondent Union orany other labor organization at a time when such labor orga- 409FAMOUS CASTINGS CORP.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''4See fn. 3, supra.nization does not represent an uncoerced majority of the em-ployees in the unit as to which recognition is extended.(d) Coercively interrogating its employees and threateningto close its facility in Long Island City, if its employees
chose to be represented by Local 1430, rather than Respond-
ent Union.(e) Directing its employees to meet with representatives ofRespondent Union, to sign authorization cards for Respond-
ent Union, or attend meetings conducted by Respondent
Union.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Withdraw and withhold all recognition from Respond-ent Union as the representative of the employees employed
at its Long Island City, New York facility, unless and until
the labor organization has been certified by the National
Labor Relations Board as the exclusive representative of any
such employees.(b) Jointly and severally with Respondent Union reimburseits past and present employees for all dues withheld from
their pay pursuant to the collective-bargaining agreement ex-
ecuted on February 14, 1989, by Respondents, plus interest,
which is to be computed in the manner prescribed in FloridaSteel Corp., 231 NLRB 651 (1977), and New Horizons forthe Retarded, 283 NLRB 1173 (1987).(c) Post at its Long Island City, New York location inplaces where such notices are customarily posted, copies of
the attached notice marked ``Appendix A.''3Copies of thenotice, on forms provided by the Regional Director for Re-
gion 29, after being signed by the Respondent Employer's
authorized representative, shall be posted by the Respondent
Employer immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by Respondent Employer to ensure
that the notices are not altered, defaced, or covered by any
other material.(d) Post at the same places, and under the same conditionsas in the preceding subparagraph, signed copies of Respond-
ent Union's notice to employees marked ``Appendix B.''(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent Employer
has taken to comply.B. Respondent, United Production Workers Union, Local17±18, its officers, agents, and representatives, shall1. Cease and desist from
(a) Accepting recognition from employers, and executingand giving effect to collective-bargaining agreements, at a
time when Respondent Union does not represent an
uncoerced majority of employees in an appropriate bar-
gaining unit.(b) Acting as the exclusive collective-bargaining represent-ative of the employees employed by Respondent Employer at
its Long Island City, New York facility, unless and until Re-
spondent Union has been certified by the National Labor Re-
lations Board as the exclusive bargaining representative of
such employees in an appropriate bargaining unit.(c) Giving effect to the January 17, 1989 recognitionagreement or the February 14, 1989 collective-bargaining
agreement executed by Respondents, and any modifications
or current extensions thereof.(d) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Jointly and severally with Respondent Employer reim-burse its employees, for all dues withheld from their pay pur-
suant to the collective-bargaining agreement executed on
February 14, 1989, by Respondents covering Respondent
Employer's Long Island City, New York employees, plus in-
terest, which is to be computed in the manner prescribed in
Florida Steel Corp., supra and New Horizons for the Re-tarded, supra.(b) Post at its business office and meeting hall copies ofthe attached notice marked ``Appendix B.''4Copies of thenotice, on forms provided by the Regional Director for Re-
gion 29, after being signed by Respondent Union's author-
ized representative, shall be posted by Respondent Union im-
mediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to members are customarily posted. Reasonable steps shall be
taken to ensure that the notices are not altered, defaced, or
covered by any other material.(c) Furnish the Regional Director for Region 29 signedcopies of the aforesaid notice, in the number designated by
the Regional Director, for posting by Respondent Employer
at places where it customarily posts notices to employees at
its Long Island City, New York location.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent Union
411 has taken to comply.